Citation Nr: 1802226	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  15-43 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a kidney cyst.

2. Entitlement to service connection for an abscess inside the body.

3. Entitlement to service connection for a bilateral leg condition.

4. Entitlement to service connection for a left eye condition.

5. Entitlement to service connection for a left rib cage nodule.

6. Entitlement to service connection for a back condition, to include a herniated disc of the cervical, thoracic, and lumbar spine.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1955 to November 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

In November 2017, the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back condition, to include a herniated disc of the cervical, thoracic, and lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT
1. In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at a Board hearing that he wished to withdraw the claim for entitlement to service connection for a kidney cyst.  

2. In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at a Board hearing that he wished to withdraw the claim for entitlement to service connection for an abscess inside the body.  

3. In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at a Board hearing that he wished to withdraw the claim for entitlement to service connection for a bilateral leg condition.  

4. In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at a Board hearing that he wished to withdraw the claim for entitlement to service connection for a left eye condition.  

5. In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at a Board hearing that he wished to withdraw the claim for entitlement to service connection for a left rib cage nodule.   


CONCLUSION OF LAW

1. The criteria for withdrawal of the issue of entitlement to service connection for a kidney cyst by the Veteran (or his or her authorized representative) have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the issue of entitlement to service connection for an abscess inside the body by the Veteran (or his or her authorized representative) have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of the issue of entitlement to service connection for a bilateral leg condition by the Veteran (or his or her authorized representative) have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

4. The criteria for withdrawal of the issue of entitlement to service connection for a left eye condition by the Veteran (or his or her authorized representative) have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

5. The criteria for withdrawal of the issue of entitlement to service connection for a left rib cage nodule by the Veteran (or his or her authorized representative) have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

At his November 2017 hearing before the Board, the Veteran withdrew his appeal regarding the issues of entitlement to service connection for a kidney cyst, an abscess inside the body, a bilateral leg condition, a left eye condition, and a left rib cage nodule.  As there remains no allegation of error of fact or law for appellate consideration regarding these issues, the Board does not have jurisdiction to review the claims.  Accordingly, the issues must be dismissed.


ORDER

The appeal as to entitlement to service connection for a kidney cyst is dismissed.  

The appeal as to entitlement to service connection for an abscess inside the body is dismissed.

The appeal as to entitlement to service connection for a bilateral leg condition is dismissed.

The appeal as to entitlement to service connection for a left eye condition is dismissed.

The appeal as to entitlement to service connection for a left rib cage nodule is dismissed.  

REMAND

In May 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed back condition.  The examiner opined that the Veteran's diagnosed lumbar spine degenerative disc disease was more likely than not related to normal changes of aging, and that it was not related to his service connected costochondritis of the rib cage.  However, the examiner did not provide an opinion regarding the relationship, if any, between the Veteran's lumbar spine degenerative disc disease and his fall while carrying a gun that weighed approximately 25 to 30 pounds during service.  See Board Hearing Transcript at 6.    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's back condition, to include a herniated disc of the cervical, thoracic, and lumbar spine.  The examiner should review all pertinent records associated with the claims file.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back condition, to include to include a herniated disc of the cervical, thoracic, and lumbar spine, had its onset during service, manifested within one year after active service, is otherwise etiologically related to his active service.   Specifically, the examiner should address the Veteran's assertion that he fell while carrying a gun that weighed approximately 25 to 30 pounds during service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  
     
4. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


